Citation Nr: 0705851	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
prior to September 18, 2003, for post-traumatic stress 
disorder (PTSD), and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from March 1970 to 
December 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), in which the RO assigned an initial 30 
percent rating effective May 23, 2001.  In the same decision, 
the RO denied the veteran's claim for a TDIU.  

The veteran filed an NOD to both issues in March 2003.  In a 
June 2004 rating decision, the RO assigned a staged 50 
percent rating for PTSD effective September 18, 2003.  The RO 
issued a statement of the case in June 2004.

The veteran filed a VA-Form 9 in July 2004 regarding the 
initial staged ratings for PTSD and for a TDIU.

In September 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized that matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that a remand is necessary for further 
development before addressing the issue on appeal.  In June 
2006, the veteran's representative submitted a June 2006 
opinion from the veteran's treating VA physician.  The VA 
physician opined that the veteran was a patient of his since 
2001 and that the veteran had chronic and severe PTSD that 
prevented him from maintaining employment.  

The RO scheduled a QTC psychiatric examination, which was 
conducted in August 2006.  The Board finds that the August 
2006 QTC examination report appears to be deficient.  The 
Board notes that it does not appear that the QTC examiner 
reviewed the claims file as part of the August 2006 
psychiatric examination report.  Moreover, the QTC examiner 
did not address the VA physician's June 2006 opinion.

The veteran appeared before the undersigned in September 2006 
at the RO.  The veteran testified that the Social Security 
Administration granted him disability benefits in 1999 for a 
nonservice-connected disorder and not primarily for PTSD.  
Nevertheless, he maintains that he has had PTSD since he was 
discharged from service, and that he is unemployable as a 
result of PTSD.  The RO obtained copies of the veteran's 
Social Security Administration records.

Therefore, the Board finds that an examination is necessary, 
as described below, to determine the current severity of the 
veteran's service-connected PTSD, as well as its effect on 
his employability.

The veteran testified that he has continued to treat with his 
VA physician as well as with his group sessions for his PTSD.  
He recalled that he last saw the VA physician several weeks 
before the hearing.  It does not appear that these VA 
treatment records have been associated with the claims files.  
Ongoing medical records should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  On remand the RO should provide corrective 
notice in accordance with Dingess.
Instructions

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  Any indicated studies must be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folders were 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  In particular, 
the examiner should indicate which, if 
any, of the following are manifestations 
of the veteran's PTSD:  

a)  suicidal ideation;  b)  
obsessional rituals which  interfere 
with routine activities;  c)  
intermittently illogical, obscure, 
or irrelevant speech;  d)  near-
continuous panic or depression 
affecting the ability to  function 
independently, appropriately and 
effectively;  e)  impaired impulse 
control (such  as unprovoked 
irritability with periods of 
violence);  f)  spatial 
disorientation; g)  neglect of 
personal appearance and hygiene; h) 
difficulty in adapting to  stressful 
circumstances (including work or a 
work-like setting);  i)  inability 
to establish and maintain effective 
relationships; j)  gross impairment 
in thought  processes or 
communication; k)  persistent 
delusions or  hallucinations; l)  
grossly inappropriate behavior;  m)  
persistent danger of hurting self or 
others;  n)  intermittent inability 
to perform activities of daily 
living  (including maintenance of 
minimal  personal hygiene);  o)  
disorientation to time or place;  
and  p)  memory loss for names of 
close relatives, own occupation, or 
own  name.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD, to include whether it renders the 
veteran unemployable. 

In addition, the examiner should provide 
a global assessment of functioning (GAF) 
score with an explanation of the 
significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the staged initial rating on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond before returning the case to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



